Citation Nr: 0614200	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  98-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for refractive error, 
left eye, with vision disturbance due to muscle trauma.

2.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

3.  Entitlement to service connection for residuals of smoke 
and chemical exposure.

4.  Entitlement to service connection for a skin disorder, 
including as due to an undiagnosed illness.

5.  Entitlement to an initial evaluation in excess of 10 
percent for painful calluses, right foot.

6.  Entitlement to an initial evaluation in excess of 10 
percent for painful calluses, left foot.


7.  Entitlement to an increased (compensable) initial 
evaluation for bilateral tinea pedis.

8.  Entitlement to an increased (compensable) evaluation for 
onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1990 to December 
1991.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the claims on appeal.  
The Board Remanded the claims in September 2004.  The claims 
now return for appellate review.  

The veteran initially requested a hearing before the Board, 
and that hearing was scheduled in October 2003.  The veteran 
did not appear for that hearing.  In May 2005, the veteran 
requested a videoconference hearing before the Board.  The 
veteran's videoconference hearing was scheduled in March 
2006, but the veteran did not appear for the hearing.  Since 
he failed to appear, and has not requested that the hearing 
before the Board be rescheduled, his request for a 
videoconference hearing before the Board is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2005).  



FINDINGS OF FACT

1.  The veteran's service medical records establish that an 
injury which results in current vision disturbance due to 
muscle trauma was sustained prior to the veteran's induction 
into active military service; that vision disturbance due to 
muscle trauma did not change during the veteran's service.  

2.  Refractive error is not shown to be related to in service 
trauma and is a development disorder for which service 
connection may not, by regulation, be granted.

3.  Since the medical evidence establishes that the veteran's 
headaches are caused by the residuals of trauma to the 
veteran's left eye and by sinusitis, the evidence is contrary 
to the veteran's claim that his headaches result from 
undiagnosed illness.

4.  No residual of the veteran's exposure to smoke or 
chemicals during his Persian Gulf service has been medically 
identified.

5.  There is no current medical diagnosis of a skin disorder, 
other than tinea pedis and onychomycosis on the veteran's 
feet; service connection is already in effect for those 
disabilities.

6.  The veteran's service-connected calluses, right foot, 
approximate no more than a painful scar and result in no more 
than moderate impairment.

7.  The veteran's service-connected calluses, left foot, 
approximate no more than a painful scar and result in no more 
than moderate impairment.

8.  The veteran's tinea pedis is currently manifested by mild 
scaling of the skin on both heels, by subjective complaints 
of intermittent itching, and requires use of topical 
medications at times, but has not been manifested by 
exfoliation, exudation or itching involving an exposed 
surface or extensive area, by occupying five percent or more 
of the entire body or exposed areas, or by the need for 
corticosteroids or other immunosuppressive drugs.

9.  The veteran's onychomycosis is manifested by 
discoloration and brittleness of some toenails, but there is 
no other symptomatology and it has not been manifested by 
exfoliation, exudation or itching involving an exposed 
surface or extensive area, by occupying five percent or more 
of the entire body or exposed areas, or by the need for 
corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vision 
disturbance due to muscle trauma are not met, and service 
connection for refractive error is precluded as a matter of 
law.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  The criteria for service connection for headaches as due 
to undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2005). 

3.  The criteria for service connection for residuals of 
smoke and chemical exposure have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2005).

4.  The criteria for service connection for a skin disorder, 
including as due to an undiagnosed illness, have not been 
met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

5.  The criteria for an initial evaluation in excess of 10 
percent for painful calluses, right foot, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.118, DC 5284, 7804, 
7819 (2005); 38 C.F.R. § 4.118, DC 5284, 7804, 7819 (prior to 
August 30, 2002).

6.  The criteria for an initial evaluation in excess of 10 
percent for painful calluses, left foot, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.118, DC 5284, 7804, 
7819 (2005); 38 C.F.R. § 4.118, DC 5284, 7804, 7819 (prior to 
August 30, 2002).

7.  The criteria for an increased (compensable) initial 
evaluation for bilateral tinea pedis have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.118, DC 7813 (2005); 
38 C.F.R. § 4.118, DC 7813 (prior to August 30, 2002).

8.  The criteria for an increased (compensable) evaluation 
for onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.118, DC 7820 (2005); 38 C.F.R. § 4.118, DC 
7806 (prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred the claimed disorders 
in service, and contends that his service-connected skin 
disabilities have increased in severity.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

In this case, the veteran's claims for service connection and 
for increased evaluations for the service-connected 
disabilities at issue were received prior to enactment of the 
VCAA, and the initial unfavorable rating decision was issued 
prior to the enactment of the VCAA.  Following the September 
2004 Board remand, the Appeals Management Center (AMC) issued 
a lengthy November 2004 letter which advised the veteran of 
the provisions of the VCAA, as applicable to his claims for 
service connection and increased evaluations.  

The November 2004 letter advised the veteran of the evidence 
necessary to establish entitlement to service connection, the 
evidence necessary to substantiate his claims for increased 
evaluations, and the criteria for service connection for 
undiagnosed illness.  The letter specifically told the 
veteran, on page two, that he should provide "any evidence 
in your possession" or should "identify any evidence that 
might be obtained that might substantiate your claims."  The 
letter described types of evidence which might substantiate 
the claims, advised the veteran of key times of information 
that were missing, and advised the veteran of the types of 
evidence VA was responsible to obtain, and advised the 
veteran of the types of evidence he would be required to 
identify if he wished VA to attempt to obtain them on his 
behalf.  In short, this letter addressed each element 
identified in Pelegrini as information required to be 
provided to the veteran for compliance with the VCAA.

Following the issuance of the November 2004 letter, the 
veteran's claims were readjudicated in October 2005, and a 
supplemental statement of the case (SSOC) was issued.  The 
veteran was scheduled for a videoconference hearing in March 
2006, but he did not appear for that hearing.  

The Board finds that the November 2004 notice advised the 
veteran of each element of notice described in Pelegrini, 
and, as each claim was thereafter readjudicated, the notice 
provided meets the requirements set forth in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

In its September 2004 Remand, the Board directed the RO to 
advise the veteran of the criteria for increased initial 
evaluations for the service-connected disabilities at issue 
(painful calluses of the right foot, painful calluses of the 
left foot, tinea pedis, and onychomycosis), noting that the 
criteria for evaluation of skin disorders had been revised 
during the pendency of the claim.  This notice was provided 
to the veteran in the October 2005 SSOC, which advised the 
veteran that he should respond within 60 days if he had 
additional evidence.  The veteran did not respond to this 
SSOC, so there was no additional evidence upon which to base 
a readjudication.  The veteran is not prejudiced by the 
absence of an additional readjudication following the October 
2005 notice, since he did not provide additional evidence to 
be addressed in a readjudication.  

The veteran was advised, by the terms of the Board Remand in 
2004, that the criteria applicable to the evaluation of his 
skin disabilities had changed.  That notice was 
predecisional, and the October 2005 SSOC would have been 
predecisional if the veteran had identified additional 
evidence or responded in any manner.  See Mayfield, No. 05-
7157, slip op. at 12, 13 (Fed. Cir. Apr. 5, 2006); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Issuing 
a readjudication, in the absence of any response from the 
veteran, would not add to the essential fairness of the 
adjudication, and no further action is required.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran was afforded several VA examinations.  He was 
scheduled to testify at a hearing before the Board, and later 
scheduled to testify at a videoconference hearing before the 
Board.  Although he did not appear for either of these Board 
hearings, he was afforded those opportunities to present 
evidence.  The veteran has had numerous opportunities to 
submit evidence over the lengthy pendency of this claim.  The 
Board finds that, if there is any defect in the notice or 
timing of the notice to the veteran of the provisions of the 
VCAA, that defect has not resulted in any prejudice to the 
veteran, who has, at this point, had several years to present 
evidence and argument to support the claims addressed in this 
appeal.  Mayfield, supra; Dingess/Hartman, supra.    

Law and regulations applicable to claims for service 
connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase I severity during 
wartime service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

In the absence of medical evidence of a current claimed 
disorder, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  
However, none of the disorders addressed in this decision is 
included among the diseases defined by statute or regulation 
as chronic.  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 
38 U.S.C.A. § 1117 is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).



1.  Service connection for vision disturbance due to muscle 
trauma

The veteran's service medical records reflect that, when 
examined by the Optometry Section of the Naval Medical Clinic 
at the Marine Corps Recruit Depot, San Diego, California, a 
history of trauma to the left eye muscles was noted, and the 
examiner found that the veteran had no superior gaze in the 
left eye.  

VA assessment in September 2004 disclosed diagnoses of non-
classic migraine headaches possibly due to refractive error 
and/or resulting from extraocular muscle (EOM) restriction of 
the left eye, alternating extropia, left hypertropia, 
possibly related to head trauma, blowout fracture, left eye, 
with muscle entrapment causing superior gaze restriction.

At his April 2005 VA examination, the veteran reported that, 
during basic training at Camp Lejeune, North Carolina, he was 
hit in the left eye when another servicemember bumped into 
him, but he did not seek medical attention.  The veteran 
reported that his vision was blurry, that he had double 
vision, and that he would lose his place when reading.  The 
veteran had full movement of the extraocular muscles in the 
right eye, but there was restriction of the superior gaze in 
the left eye.  The veteran was unable to elevate the left eye 
up and in, up, or up and out.  There was no motion past the 
vertical midline in the left eye.  Refractive error was also 
present.  The examiner discussed review of the veteran's 
clinical records, noting that a 1986 clinical record 
disclosed prior trauma to the left eye muscles with no 
superior gaze in the left eye.  

The examiner concluded that the veteran's inability to move 
the left eye past the vertical midline was due to a blow-out 
fracture of the left orbit.  The examiner noted that trauma 
of this magnitude was not small or incidental.  The examiner 
further concluded that, since restriction of the superior 
gaze was present in the veteran's left eye trauma prior to 
his active military service, and was noted at the time of 
induction optometry examination in March 1986, it was present 
prior to the veteran's service.  The examiner further 
concluded that the veteran's vision disorder was not 
aggravated by his military service.

Analysis

The veteran contends that he incurred a vision disorder in 
the left eye due to trauma during basic training while in 
active service.  However, the record reflects that a history 
of trauma to the left eye muscles with no superior gaze in 
the left eye was noted on service entrance examination and 
the medical opinion of record states that the veteran's 
service records establish that he sustained trauma prior to 
his entry into active service.  

The only evidence favorable to the veteran's claim that he 
sustained trauma to the left eye during a period of active 
service, even though he did not seek medical attention, is 
the veteran's own statement.  The veteran's statement is less 
persuasive than the March 1986 clinical record and the 
opinion of the examiner who conducted the April 2005 VA 
examination.  The examiner's conclusion was based on review 
of the record, history provided by the veteran, and current 
clinical examination.  The examiner supported the conclusion 
with discussion of the facts and findings.  There is no 
competent medical evidence of any worsening of symptoms 
during service.  The medical opinion is persuasive evidence 
that the veteran's current left eye symptoms are not related 
to a trauma incurred during his service, but is instead 
related to pre-service injury.

The Board notes that the veteran also seeks service 
connection for refractive error.  To the extent that the 
refractive error is due to or aggravated by the trauma to the 
veteran's left eye, since that trauma was incurred prior to 
the veteran's service, that trauma cannot serve as a factual 
basis for a grant of service connection for refractive error.  
Unless a veteran incurs trauma or an intercurrent aggravation 
of refractive error in service, congenital or developmental 
defects such as refractive errors of the eyes are not 
diseases or injuries for the purposes of service connection.  
38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996); but see VAOPGCPREC 82-90 (July 18, 
1990) (in which the VA Office of General Counsel held that 
service connection may be granted for a congenital disorder 
on the basis of in-service aggravation); see also Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).  There is no competent medical 
evidence that the veteran currently has refractive error of 
the left eye that is due to or been aggravated by trauma 
during the veteran's service.  

Because the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  Since the preponderance of the 
medical opinion and evidence of record is against the claim, 
the claim must be denied.  

2.  Service connection for headaches, including as due to 
undiagnosed illness

The veteran, on VA examination conducted in April 2005, 
reported minor headaches before active duty.  He reported 
that he was hit in the left eye during boot camp.  He 
reported that his headaches starts in his left eye and 
spreads across the whole head.  He reported that the 
headaches were frequent and lasted a long time.  However, the 
examiner noted that the veteran had not been seeking primary 
care for headaches with any frequency.  Computed tomography 
(CT) scans of the head and left eye disclose evidence of 
fracture of the floor of the left orbit with minimal 
displacement of the fractured fragments.  The CT scan also 
disclosed mucosal thickening of the sphenoid sinus suggestive 
of sinusitis.  

There were no other cranial abnormalities.  Muscle mass, 
muscle tone, and muscle power was normal and symmetrical and 
all four extremities.  There was no cerebellar dysfunction, 
no sensory deficits, and the veteran's gait was normal.  The 
examiner concluded that there were two possible causes for 
the veteran's headaches, with one possible cause being the 
fracture of the floor of the left orbit with possible 
entrapment of the inferior rectus muscle, and sphenoidal 
sinusitis as a second possible cause for headaches.  The 
examiner concluded that the veteran's headaches were not due 
to an undiagnosed illness.

Analysis

The veteran has stated that his headaches begin in the area 
of the left eye.  A diagnosis of a healed fracture of the 
floor of the left orbit has been confirmed.  The medical 
opinion that the veteran's headaches result from two known 
conditions, the fracture of the floor of the left orbit with 
possible entrapment of the inferior rectus muscle, and 
sphenoidal sinusitis, and that the headaches do not result 
from an undiagnosed illness, is persuasive evidence that the 
veteran's headaches do not result from an undiagnosed 
illness.  

The veteran's statements as to his lay belief that his 
headaches result from an undiagnosed illness is the only 
evidence favorable to this claim.  When a proposition to be 
proven turns on a medical question, such as the diagnosis of 
symptoms or the etiology of a current disorder, then evidence 
proceeding from a medical, rather than lay, source is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to diagnose a current disability or 
opine as to its etiology).  The medical evidence is the 
competent and persuasive evidence, and that evidence is 
entirely unfavorable to the claim that the veteran's 
headaches are a symptom of an undiagnosed illness.  Because 
the causes of the veteran's headaches are known, the 
provisions of 38 U.S.C.A. § 1117 regarding undiagnosed 
illness are not for application.

The Board has considered whether the veteran is entitled to 
service connection for headaches based on the known 
diagnoses.  However, service connection is not in effect for 
sinusitis, so service connection for headaches as secondary 
to sinusitis is not warranted.  The discussion, above, in 
this decision, of the veteran's claim for service connection 
for a vision disorder as secondary to the fracture of the 
left orbit, explains that the fracture of the left orbit pre-
existed service.  Thus service connection for headaches 
secondary to a fracture of the left orbit is not in order.  

Since the competent medical evidence is unfavorable to the 
claim, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  Since the preponderance of the 
medical opinion and evidence of record is against the claim, 
the claim must be denied.  



3.  Service connection for residuals of smoke and chemical 
exposure, to include a claim for psychiatric disorder as due 
to such exposure

The report of VA psychiatric examination conducted in August 
2005 states that the examiner reviewed the veteran's claims 
files, including the report of an April 1994 VA examination, 
the records of June 2005 and July 2005 VA inpatient 
hospitalizations, and an April 2005 Gulf war examination, as 
well as VA outpatient treatment records.  

During examination, the veteran reported ritualistic 
behaviors and anxiety beginning in service when he was given 
certain medications.  The veteran reported difficulty 
controlling anger.  There was no evidence of hallucinations 
or psychosis.  There was no startle reaction to ambient 
noise.  The examiner concluded that the veteran was not 
hypervigilant.  His recent and remote memory were intact.  
His attention and concentration showed mild problems.  He was 
able to follow a chain of directions.  

The examiner concluded that the veteran's obsessive thoughts 
and his cocaine and alcohol use predated his service.  The 
examiner concluded that it was less than likely that the 
veteran's current diagnoses under DSM-IV were a result of his 
Persian Gulf service, including exposure to smoke inhalation.

Analysis

The veteran's statements as to his lay belief that he has a 
psychiatric disorder as a result of exposure to smoke and 
chemicals during his Persian Gulf service is the only 
evidence favorable to this claim.  When a proposition to be 
proven turns on a medical question, such as the diagnosis of 
symptoms or the etiology of a current disorder, then evidence 
proceeding from a medical, rather than lay, source is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to diagnose a current disability or 
opine as to its etiology).  The VA examination report and 
opinion is the competent and persuasive evidence as to this 
claim, and that evidence is entirely unfavorable to the claim 
that the veteran has a psychiatric disorder resulting from 
exposure to smoke and chemicals incurred during Gulf war 
service.  The opinion of the VA examiner places the 
preponderance of the evidence against the claim.  

The Board has considered whether there is any evidence that 
the veteran has any disorder as a result of exposure to smoke 
or chemicals during his Persian Gulf service.  However, no 
disorder related to exposure to smoke or chemicals has been 
identified, and no symptom of any undiagnosed disorder which 
might relate to such exposure has been identified by the 
veteran or by any medical provider.  

Since the competent medical evidence is unfavorable to the 
claim that the veteran has a current disorder as a result of 
in-service exposure to smoke or chemicals, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  Since 
the preponderance of the medical opinion and evidence of 
record is against the claim, the claim must be denied.  

4.  Service connection for a skin disorder, including as due 
to undiagnosed illness

The veteran's service medical records are devoid of any 
evidence that he was treated for a skin disorder of any part 
of the body other than the feet.

Outpatient treatment records dated in April 1998 reflect that 
the veteran complained of itching and a rash on his trunk 
since returning from the Persian Gulf.  He reported that it 
had responded to use of Mycelex off and on.  Objectively, 
there were patchy blotches on the trunk and lower legs.  The 
assigned diagnosis was atopic dermatitis.

On VA examination conducted in April 2005, the examiner was 
unable to find a skin rash.  No diagnosis of a skin disorder 
was assigned.

VA outpatient treatment records during the pendency of this 
claim subsequent to April 1998 are devoid of evidence of 
ongoing or chronic treatment of a skin disorder other than a 
skin disorder related to the feet.  



Analysis

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In this case, there is no evidence of a medical 
diagnosis of any current skin disorder other than tinea 
pedis, calluses on the feet bilaterally, and for 
onychomycosis.  Awards of service connection for tinea pedis, 
for calluses, and for onychomycosis are already in effect, so 
evidence of those skin disorders cannot serve as a factual 
basis for granting this claim.  

The veteran's service medical records do not establish that 
he incurred a skin disorder, other than on the feet, during 
service.  There is no evidence of diagnosis of a skin 
disorder proximate to service. The post-service clinical 
records are devoid of evidence of continuing treatment of a 
chronic skin disorder.  There is no evidence of a current 
medical diagnosis of a skin disorder.  

Thus, none of the three criteria for service connection, as 
set forth in Epps, supra, that is, evidence of current 
disability (established by medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (established 
by lay or medical evidence); and of a nexus between the in 
service injury or disease and the current disability 
(established by medical evidence), have been met.  

In the absence of any evidence of a medical diagnosis of a 
skin disorder for which service connection in not yet in 
effect, no criterion for service connection for a skin 
disorder has been met.  Because the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable determination.  The claim must be 
denied.  

Law and regulations applicable to claims for increased 
disability evaluations

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
DCs identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  

The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).  The veteran in this case has disagreed 
with the initial evaluation following a grant of service 
connection.  Therefore, the evidence must be examined to 
determine what the facts disclose about the severity of the 
disabilities being addressed in this appeal, during the 
relevant time period, from June 1992 to the present.

The Board notes that the applicable rating criteria for the 
skin were amended during the pendency of this claim, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  

Prior to August 30, 2002, DC (DC) 7804 provided a 
compensable, 10 percent, rating for superficial scars when 
there was evidence of tenderness and pain on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804 (effective prior 
to August 30, 2002).  From August 3, 2002, DC 7804 provides 
that a painful superficial scar may be evaluated as 10 
percent disabling.  

Prior to August 30, 2003, DC 7806 provided that eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, warranted a 10 percent disability 
rating.  If the exudation or itching was constant, with 
extensive lesions or marked disfigurement, a 30 percent 
disability rating was warranted.  Under the revised 
regulation, DC 7806 authorizes a 10 percent rating where at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.   DC 7806 (2005).

5.  Increased evaluation for painful calluses, each foot

A 10 percent evaluation for disability of each foot due to 
calluses was assigned, effective December 31, 1991, by a 
rating decision issued in April 1997, under DCs 7899 and 
7804.

On VA examination conducted in February 1993, the examiner 
opined that although a diagnosis of plantar warts had been 
assigned, the growths on the veteran's feet appeared to be 
calluses instead.  There were calluses on the head of the 
second metatarsal bone, on the dorsum of the proximal 
interphalangeal (PIP) joint of the second and fourth toes, 
and on the lateral side of the big toe on the left foot.  On 
the right foot, there were calluses on the head of the second 
and fourth metatarsal bones, at the PIP joint of the second, 
third, fourth, and fifth toes, and on the lateral side of the 
big toe.

On VA examination conducted in March 1994, there were 
calluses on the dorsum of the PIP joints of all toes except 
the big toes, and there were calluses on the head of the 
metatarsal bone, second and fifth digits on the left, and 
second, fourth, and fifth digits on the right.  On VA 
examination conducted in January 1997, there were three 
tender calluses on the right foot, and four on the left. 

A February 1998 treatment note describes hyperkeratotic 
lesions at metatarsals two through four bilaterally with 
diffuse hyperkeratosis at the heels bilaterally.  The 
calluses were debrided.  The summary of a March 1998 to April 
1998 domiciliary admission states that the veteran had one 
plantar wart on each foot.  The report of an August 1998 VA 
examination describes several area of callus formation and 
two plantar warts on the right foot and three plantar warts 
and several areas of callus formation on the left foot.  

Podiatry evaluation in September 2000 discloses that the 
provider described three areas of hyperkeratosis on each 
foot.  In February 2004, the veteran complained of 
generalized foot pain.  

On VA examination conducted in April 2005, the examiner noted 
that the veteran last sought medical treatment for a foot 
disorder in February 2004.  The veteran's gait was normal.  
He stated that walking was painful, with pain emanating 
mostly from the calluses.  There were two calluses, at the 
second and third metatarsal heads, on the right foot.  The 
calluses on the right foot were two to three centimeters in 
size and had minimal roughness.  The veteran had an 
exaggerated tenderness response to touch at these calluses.  
There was also hyerkeratosis at the medial aspect of the 
first interphalangeal joint.  On the left foot, there were 
three calluses under the metatarsal bones of the three 
affected toes and a hyperkeratosis at the medial aspect of 
the interphalangeal joint of the big toe.  

Analysis

The veteran's calluses of each foot are evaluated by analogy 
to scars under DC 7804 and DC 7899 (a general DC assigned 
where a skin disorder is being evaluated by analogy).  DC 
7804 provides a 10 percent disability rating for scars that 
are superficial and painful on examination.  Note one under 
Code 7804 indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  Note two 
notes that a 10 percent rating will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable rating.  

Each of the veteran's feet has been assigned a 10 percent 
evaluation due to calluses by analogy to a painful scar.  
Although the number and location of calluses have varied on 
each foot the Board concludes that 10 percent is the maximum 
evaluation for calluses of each foot under DC 7804 on the 
basis that the varying calluses approximate a tender and 
painful scar on each foot.  Unlike a scar, which is 
permanent, and not susceptible to treatment, the medical 
evidence establishes that the veteran's calluses have varied 
in size and number during the pendency of the claim, and are 
susceptible to treatment, including trimming and use of 
orthotics.  Therefore, a preponderance of the evidence is 
against an evaluation greater than 10 percent for each foot 
under DC 7804 either prior to or from August 30, 2002.

In light of the above, the Board finds that the evaluation 
under DC 7804 should also be by analogy to DC 5284, the 
criteria used to evaluate injury to the feet.  A moderate 
foot injury warrants a 10 percent rating.  A moderately 
severe foot injury warrants a 20 percent rating, and a severe 
foot injury warrants a 30 percent evaluation.  DC 5284.  

Review of the evidence discloses that the veteran's calluses 
of each foot are manifested primarily by recurring painful 
callus formation on the bottom of the foot that interferes 
with prolonged walking, with the veteran stating the he is 
able to walk only about two and half blocks before he has to 
stop and rest because of the pain.  Nonetheless, the veteran 
has, on the average, sought treatment for the painful 
calluses less frequently than once a year.  Records of VA 
hospitalizations do not reflect that the veteran requested 
treatment of calluses during his hospitalizations.  This does 
not in the Board's judgment demonstrate more than moderate 
functional impairment of each foot, consistent with the 
current 10 percent evaluation for each foot under 5284.  

The Board notes that, under both the version of the 
regulations in effect prior to August 30, 2002, DC 7819, used 
to evaluate benign skin growths, provided that such growths 
were to be rated as for eczema, or as scars or disfigurement.  
Rating the veteran's benign skin growths, the calluses, by 
analogy to eczema results in an evaluation based on exudation 
or itching, if involving an exposed surface or extensive 
area, warranting a 10 percent disability rating or if 
exudation or itching was constant, with extensive lesions or 
marked disfigurement, a 30 percent disability rating was 
warranted.  The competent medical evidence does not reflect 
that the symptoms associated with the veteran's calluses met 
the criteria for a compensable evaluation prior to August 30, 
2002.  

From August 30, 2002, DC 7819, the criteria for evaluation of 
benign skin neoplasms, provide that such skin disabilities 
should be evaluated for disfigurement, scares, dermatitis, or 
impairment of function, depending upon the predominant 
disability.  DC 7806 authorizes a 10 percent rating where at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.  The record indicates that the veteran does 
not meet the criteria for a compensable evaluation for 
calluses of the feet under DC 7806 from August 30, 2002.

The Board has considered whether the severity of the service-
connected disability of each foot at issue here has varied 
during the initial evaluation period at issue, so as to 
warrant a "staged" evaluation.  Fenderson, supra.  Although 
the number of calluses and/or plantar warts has varied at 
times, the overall disability of each foot related to the 
calluses has remained moderate, but no more disabling, in 
each foot.  A staged rating in excess of 10 percent is not 
warranted for either foot for any portion of the initial 
evaluation period.  

The Board has been unable to identify an exceptional or 
unusual disability picture due to calluses.  While the 
veteran has indicated that he is entitled to a compensable 
evaluation because pain in his feet limits walking, the 
veteran is also in receipt of a 10 percent disability for 
contractures of the toes.  There is no evidence that the 
veteran's calluses alone cause the entirety of the veteran's 
industrial impairment due to impairment of the feet.  In 
particular, the Board notes the infrequent evidence that the 
veteran sought medical treatment for this disability.  The 
Board therefore has determined that referral of the claim for 
an initial evaluation in excess of 10 percent for calluses 
and/or plantar warts of each foot for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.  

As the preponderance of the evidence is against a finding 
that the veteran has more than moderate disability of each 
foot, the evidence is not is equipoise to warrant an 
evaluation in excess of 10 percent for either foot on the 
basis of calluses.  Since the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant a higher 
evaluation.  



6.  Claim for a compensable initial evaluation for bilateral 
tinea pedis

By a rating decision issued in November 1997, service 
connection for bilateral tinea pedis was granted, and that 
disorder was evaluated as noncompensable.  In December 1997, 
the veteran disagreed with that evaluation, and a statement 
of the case was issued in June 1998.

On VA examination conducted in March 1994, the examiner 
described hyperpigmentation and dryness that might be old 
blisters on the sides of the feet and the plantar surfaces.  
A June 1997 private medical statement assigned a diagnosis of 
tinea pedis, but did not describe the symptoms.  In February 
1998, the veteran sought treatment for itching of both feet.  
The examiner noted that the veteran had tried two types of 
topical prescription medications without success.  A 
diagnosis of recalcitrant tinea pedis was assigned.  On VA 
examination conducted in August 1998, there was evidence of 
fungal infection on the medial and lateral aspects of the 
plantar surface of the foot and there was maceration of the 
skin between the toes.  

Podiatry evaluation in September 2000 discloses that the 
veteran did not report itching or burning of the feet and the 
provider did not describe tinea pedis.  The provider stated 
that the veteran had no open lesions.  Outpatient treatment 
notes dated in February 2004 disclose that the veteran 
reported sporadic outbreaks of fungus on his feet, but there 
were no current symptoms.  Medication notes in February 2004, 
March 2004, July 2004, and August 2004 reflect that topical 
clotrimazole (Lotrimin) was one of the veteran's active 
medications; the notes do not reflect whether this medication 
was prescribed for tinea pedis or for some other condition.   

On VA examination conducted in April 2005, the veteran had 
mild scaling of the skin at the medial aspects of both heels, 
for which he was using Lamasil cream.  The veteran reported 
significant itching of both feet.  There was no tinea pedis 
between the toes.  



Analysis

Throughout the current appeal, the veteran has asserted that 
a compensable initial evaluation is warranted for the 
service-connected fungal infection of his feet.  In 
particular, the veteran has maintained that this disorder re-
occurs and requires the use of antifungal cream.  The 
veteran's descriptions of this service-connected pathology 
are deemed to be competent evidence, and are consistent with 
the medical evidence of record, which includes a diagnosis of 
recalcitrant tinea pedis.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

However, when the veteran's descriptions of the service-
connected fungal infection of his feet are considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria, the Board finds that the 
symptomatolgy of tinea pedis does not warrant a compensable 
evaluation.  The evidence of record does not reflect 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  As such, a 10 percent evaluation 
based upon impairment resulting from eczema, pursuant to the 
old rating criteria, cannot be awarded. 38 C.F.R. § 4.118, DC 
7806 (2002). 

The evidence establishes that only the veteran's feet are 
affected, and that only topical medication has been 
prescribed for the veteran's tinea pedis, so the revised 
criteria for a compensable evaluation, where at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period, are not met.  DC 7806 (2005). 

The Board has considered whether the severity of the service-
connected disability at issue here has varied during the 
initial evaluation period at issue, so as to warrant a 
"staged" evaluation.  Fenderson, supra.  However, no 
examiner described any impairment more severe than 
recalcitrant tinea pedis, that is, tinea pedis not resolved 
with use of medications.  The veteran has not required 
treatment other than topical medications, and no open lesions 
have been treated.  No increased severity in excess of the 
noncompensable level has been demonstrated during any portion 
of the initial evaluation period.  A staged rating is not 
warranted.  

The Board has been unable to identify an exceptional or 
unusual disability picture due to tinea pedis.  While the 
veteran has indicated that he is entitled to a compensable 
evaluation because of itching, there is no evidence of 
industrial impairment due to this symptom.  The Board 
therefore has determined that referral of the claim for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to a compensable initial evaluation for 
the service-connected fungal infection of his feet, since 
there is no evidence that the veteran met the criteria for a 
compensable evaluation at any time during the initial 
evaluation period.  As the preponderance of the evidence is 
against a finding that the veteran met the criteria for a 
compensable evaluation due to tinea pedis, the evidence is 
not in equipoise to warrant an initial compensable 
evaluation.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a compensable.  

7.  Claim for a compensable initial evaluation for 
onychomycosis

Historically, by a rating decision issued in April 1994, 
service connection for a bilateral foot fungal infection was 
granted, and a noncompensable evaluation was assigned under 
DC 7806 by analogy.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's onychomycosis is currently evaluated under DC 
7820.  Under the regulations for the evaluation of skin 
disabilities, effective on August 30, 2002, infections of the 
skin not listed elsewhere (including bacterial, fungal, 
viral, treponemal and parasitic diseases) are to be rated as 
disfigurement of the head, face or neck (DC 7800), scars, 
(DCs, 7801, 7802, 7803, 7804 or 7805) or dermatitis or eczema 
(DC 7806), depending upon the predominant disability.  38 
C.F.R. § 4.118, Code 7820.

On VA examination conducted in February 1993, the veteran 
complained that there was hyperpigmentation of some toenails.  
March 1994 VA examination disclosed brittleness and 
hyperpigmentation of both big toes, both little toes, and the 
left second toe.  On VA examination conducted in January 
1997, onychomycosis on two toes on each foot was noted.  At 
the August 1998 VA examination, the nails on two toes of each 
foot were thick and misshapen.  On outpatient treatment in 
February 2004, the veteran complained of pain due to his 
toenails.  He had thickened, elongated nails, which required 
trimming.  On VA examination conducted in April 2005, there 
was mild fungus infestation of all ten toe nails.  

Analysis

"Onychomycosis is a 'fungal infection of the nail plate, 
usually caused by species of Epidermophyton, Microsporum, and 
Trichophyton, and producing nails that are opaque, white, 
thickened, friable, and brittle.'  Dorland's Illustrated 
Medical Dictionary (Dorland's) 1177 (27th ed. 1988)."  
Davenport v. Brown, 7 Vet. App. 476, 477 (1995).  The 
evidence in this case establishes that discoloration of the 
toenails, and some brittleness and thickening of the nails, 
were the only symptoms of onychomycosis.  On one occasion, 
the veteran's toenails were causing pain because they were 
too long, and the pain was treated by trimming the toenails.  

The Board finds that discoloration of the veteran's toenails 
does not warrant a compensable evaluation.  Although the 
veteran's toenails were described as brittle, there is no 
evidence that the nail brittleness resulted in any nail loss 
or damage or other industrial impairment.  There is no 
evidence that the infection of the nail plate caused damage 
to or loss of any toenail, caused pain, or resulted in any 
symptom which would warrant a compensable evaluation under DC 
7806, as in effect prior to August 30, 2002, or under DC 7820 
from that date.  

In the absence of manifestations other than observed 
discoloration and brittleness, the manifestations of this 
disability do not warrant a compensable evaluation under any 
applicable DC, either prior to August 30, 2002, or from that 
date.   The Board has been unable to identify an exceptional 
or unusual disability picture due to onychomycosis.  While 
the veteran has indicated that he is entitled to a 
compensable evaluation because of pain and swelling in his 
feet, there is no evidence that the onychomycosis caused 
these symptoms.  The Board therefore has determined that 
referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

The Board has considered whether the severity of the service-
connected disability at issue here has varied during the 
initial evaluation period at issue, so as to warrant a 
"staged" evaluation.  Fenderson, supra.  The evidence does 
not establish increased severity in excess of the 
noncompensable level at any time during the initial 
evaluation period due to this infection of the toenails, and 
a stage rating is not warranted.

Because the preponderance of the evidence is against the 
claim for an initial compensable evaluation for this 
disability, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  Since the preponderance of the 
medical evidence of record is against the claim, the claim 
must be denied.  


ORDER

The appeal for service connection for refractive error, left 
eye, with vision disturbance due to muscle trauma, is denied.

The appeal for service connection for headaches, claimed as 
due to undiagnosed illness, is denied.

The appeal for service connection for residuals of smoke and 
chemical exposure is denied.

The appeal for service connection for a skin disorder, 
including as due to an undiagnosed illness, is denied.

The appeal for an initial evaluation in excess of 10 percent 
for painful calluses, right foot, is denied.

The appeal for an initial evaluation in excess of 10 percent 
for painful calluses, left foot, is denied.

The appeal for an increased (compensable) initial evaluation 
for bilateral tinea pedis is denied.

The appeal for an increased (compensable) evaluation for 
onychomycosis is denied.





______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


